373 F.2d 741
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.The WESTON AND BROOKER COMPANY, Respondent.
No. 10835.
United States Court of Appeals Fourth Circuit.
Argued February 10, 1967.
Decided February 28, 1967.

On Petition for Enforcement of an Order of the National Labor Relations Board.
Richard Adelman, Atty., N.L.R.B. (Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, and Gary Green, Atty., N.L.R.B., on brief), for petitioner.
Wm. H. Smith, Jr., Columbia, S. C. (Ellison D. Smith, Jr., Columbia, S. C., on brief), for respondent.
Before HAYNSWORTH, Chief Judge, and BRYAN and J. SPENCER BELL, Circuit Judges.
PER CURIAM:


1
We find adequate support in the record for the findings and conclusions of the Board as set forth in its Decision and Order, 154 N.L.R.B. No. 58.


2
Enforcement granted.